Case 3:15-md-02670-JLS-MDD Document 2617 Filed 08/25/21 PageID.232109 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                           Case No.: 15md2670-JLS-MDD
     PRODUCTS ANTITRUST
12
     LITIGATION                                        AMENDED SCHEDULING ORDER
13   _________________________________                 REGULATING DISCOVERY
                                                       AND OTHER PRE-TRIAL
14
     THIS DOCUMENT RELATES TO:                         PROCEEDINGS
15
     Associated Wholesale Grocers, Inc. v.             [ECF No. 2616]
16
     Bumble Bee Foods, LLC, et al.,
17   18cv1014-JLS-MDD
18
19         Subject to Judge Sammartino’s Order at docket entry number 2594, signed May
20   17, 2021, a Case Management Conference was held on June 3, 2021. After consulting
21   with the attorneys of record for the parties and being advised of the status of the case, and
22   good cause appearing, a Scheduling Order was issued on June 3, 2021. (See ECF No.
23   2601). On August 24, 2021, the parties jointly moved the Court to amend the June 3,
24   2021 Scheduling Order. (ECF No. 2616). The parties request the existing deadlines be
25   continued by approximately 30 days because additional time is needed for Defendant
26   Lischewski’s expert to prepare a report. (Id.). Upon due consideration, and good cause
27   appearing, the Court GRANTS the parties’ joint motion. However, the Court declines to
28   add a deadline for data and modeling supporting expert disclosures. IT IS HEREBY

                                                   1
                                                                                  15md2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2617 Filed 08/25/21 PageID.232110 Page 2 of 3



 1   ORDERED:
 2         1.     All discovery, including expert discovery, shall be completed by all parties
 3   by December 3, 2021. Completed means that interrogatories, requests for production,
 4   and other discovery requests must be served at least thirty (30) days prior to the
 5   established cutoff date so that responses thereto will be due on or before the cutoff date.
 6   All subpoenas issued for discovery must be returnable on or before the discovery cutoff
 7   date. All disputes concerning discovery shall be brought to the attention of the
 8   Magistrate Judge no later than thirty (30) days following the date upon which the event
 9   giving rise to the dispute occurred. The parties are required to meet and confer regarding
10   all discovery disputes pursuant to the requirements of Local Rule 26.1(a). The parties are
11   to comply with the chambers rules of the Magistrate Judge in bringing discovery before
12   the court.
13         2.     All expert disclosures required by Fed. R. Civ. P. 26(a)(2) shall be served on
14   all parties on or before September 27, 2021. Any contradictory or rebuttal disclosures
15   within the meaning of Rule 26(a)(2)(D)(ii) shall be disclosed on or before November 5,
16   2021. Unless otherwise stipulated by the parties, the required expert disclosures shall
17   include an expert report as required by Rule 26(a)(2)(B). If a written report is not
18   required, the disclosure must provide the information required under Rule 26(a)(2)(C).
19         3.     Failure to comply with this section or any other discovery order of the court
20   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
21   the introduction of experts or other designated matters in evidence.
22         4.     All other pretrial motions must be filed by January 4, 2022. Counsel for
23   the moving party must obtain a motion hearing date from the law clerk of the judge who
24   will hear the motion. The period of time between the date you request a motion date and
25   the hearing date may vary from one district judge to another. Please plan accordingly.
26   Failure to make a timely request for a motion date may result in the motion not being
27   heard. Motions in limine are to be filed as directed in the Local Rules, or as otherwise set
28   by the district judge.

                                                   2
                                                                                 15md2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2617 Filed 08/25/21 PageID.232111 Page 3 of 3



 1          5.      A Mandatory Settlement Conference will be conducted upon joint request of
 2   the parties.
 3          IT IS SO ORDERED.
 4   Dated: August 25, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              15md2670-JLS-MDD
